35 A.3d 1215 (2012)
Jose GONZALEZ, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Commonwealth of Pennsylvania, Department of Corrections and Regional Contract Jail Albion, Pennsylvania Board of Probation and Parole, Respondents.
No. 104 EM 2011.
Supreme Court of Pennsylvania.
January 25, 2012.

ORDER
PER CURIAM.
AND NOW, this 25th day of January, 2012, the Application for Leave to File Original Process is GRANTED, and the "Petition for Writs of Mandamus, Habeas Corpus, Injunctive, Prohibition and/or Extraordinary Relief" is DENIED.